DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/20 is being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, in combination with other limitations of the claim, the cited prior art fails to teach “a transmission device configured to generate a drive control signal from internal data based on a mode signal and configured to 10drive the transmission data based on the drive control signal, wherein the drive control signal is inactivated regardless of the internal data based on the mode signal” structurally and functionally interconnected with other limitations as required by claim 1, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 2-14 are allowed as being dependent on claim 1.
With respect to claim 15, in combination with other limitations of the claim, the cited prior art fails to teach “a drive circuit configured to drive the transmission data based on the first drive control signal and the second drive control signal, wherein on of the first drive control signal and the second60PA4289-0 drive control signal is inactivated regardless of the internal data when the mode signal is activated” structurally and functionally 
Claims 16-20 are allowed as being dependent on claim 15.
With respect to claim 21, in combination with other limitations of the claim, the cited prior art fails to teach “a memory device configured to perform a read operation based on the command to output the transmission data, configured to generate a drive control signal from internal data based on a mode 20signal, and configured to drive the transmission data based on the drive control signal, wherein the drive control signal is inactivated regardless of the internal data based on the mode signal” structurally and functionally interconnected with other limitations as required by claim 21, nor would it have been obvious to one of ordinary skill in the art to do so.
Claim 22 is allowed as being dependent on claim 21.
Claims 1-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chou et al. (US 10,347,325), Komyo et al. (US 2011/0057721), and Seol et al. (US 20110242916) teach systems having transmitters, receivers and termination circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 6:30am to 2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/Primary Examiner, Art Unit 2844